UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-57103 Mack-Cali Realty, L.P. (Exact name of registrant as specified in its charter) Delaware 22-3315804 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 343 Thornall Street, Edison, New Jersey 08837-2206 (Address of principal executive offices) (Zip Code) (732) 590-1000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety (90) days.YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No (the Registrant is not yet required to submit Interactive Data) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company)Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESNO X MACK-CALI REALTY, L.P. FORM 10-Q INDEX Part I Financial Information Page Item 1.Financial Statements (unaudited): Consolidated Balance Sheets as of June 30, 2009 and December 31, 2008 4 Consolidated Statements of Operations for the three and six months periods ended June 30, 2009 and 2008 5 Consolidated Statement of Changes in Equity for the six months ended June 30, 2009 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2009 and 2008 7 Notes to Consolidated Financial Statements 8-38 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 39-57 Item 3.Quantitative and Qualitative Disclosures About Market Risk 57 Item 4.Controls and Procedures 57 Part II Other Information Item 1.Legal Proceedings 58 Item 1A. Risk Factors 58 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 59 Item 3.Defaults Upon Senior Securities 59 Item 4.Submission of Matters to a Vote of Security Holders 59 Item 5.Other Information 60 Item 6.Exhibits 60 Signatures 61 Exhibit Index 62-78 2 MACK-CALI REALTY, L.P. Part I – Financial Information Item 1.Financial Statements The accompanying unaudited consolidated balance sheets, statements of operations, of changes in equity, and of cash flows and related notes thereto, have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and in conjunction with the rules and regulations of the Securities and Exchange Commission (“SEC”).Accordingly, they do not include all of the disclosures required by GAAP for complete financial statements.The financial statements reflect all adjustments consisting only of normal, recurring adjustments, which are, in the opinion of management, necessary for a fair presentation for the interim periods. The aforementioned financial statements should be read in conjunction with the notes to the aforementioned financial statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations and the financial statements and notes thereto included in Mack-Cali Realty, L.P.’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008. The results of operations for the three and six month periods ended June 30, 2009 are not necessarily indicative of the results to be expected for the entire fiscal year or any other period. 3 MACK-CALI REALTY, L.P. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except per unit amounts) (unaudited) June 30, December 31, ASSETS Rental property Land and leasehold interests $ $ Buildings and improvements Tenant improvements Furniture, fixtures and equipment Less – accumulated depreciation and amortization ) ) Net investment in rental property Cash and cash equivalents Investments in unconsolidated joint ventures Unbilled rents receivable, net Deferred charges and other assets, net Restricted cash Accounts receivable, net of allowance for doubtful accounts of $4,084 and $2,319 Total assets $ $ LIABILITIES AND EQUITY Senior unsecured notes $ $ Revolving credit facility Mortgages, loans payable and other obligations Distributions payable Accounts payable, accrued expenses and other liabilities Rents received in advance and security deposits Accrued interest payable Total liabilities Commitments and contingencies Equity: Mack-Cali Realty, L.P. Partners’ Capital: General Partner 10,000 preferred units outstanding General Partner 78,334,220 and 66,419,055 common units outstanding Limited Partners 14,024,755 and 14,437,731 common units outstanding Total Mack-Cali Realty, L.P. Partners’ Capital Noncontrolling interests: Noncontrolling interests in consolidated joint ventures Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 MACK-CALI REALTY, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per unit amounts) (unaudited) Three Months Ended Six Months Ended June 30, June 30, REVENUES Base rents $ Escalations and recoveries from tenants Construction services Real estate services Other income Total revenues EXPENSES Real estate taxes Utilities Operating services Direct construction costs General and administrative Depreciation and amortization Total expenses Operating income OTHER (EXPENSE) INCOME Interest expense ) Interest and other investment income Equity in earnings (loss) of unconsolidated joint ventures ) ) ) Gain on reduction of other obligations Gain on sale of investment of securities Total other (expense) income ) Income from continuing operations Net income Noncontrolling interest in consolidated joint ventures 16 Preferred unit distributions ) Net income available to common unitholders $ Basic earnings per common unit: Income from continuing operations $ Net income available to common unitholders $ Diluted earnings per common unit: Income from continuing operations $ Net income available to common unitholders $ Distributions declared per common unit $ Basic weighted average units outstanding Diluted weighted average units outstanding The accompanying notes are an integral part of these consolidated financial statements. 5 MACK-CALI REALTY, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (in thousands) (unaudited) General General Limited General General Limited Noncontrolling Partner Partner Partners Partner Partner Partners Interests in Preferred Common Common Preferred Common Common Consolidated Total Units Units Units Unitholders Unitholders Unitholders Subsidiaries Equity Balance at January 1, 2009 10 Net income Distributions Issuance of Common Units Issuance of noncontrolling interest Redemption of limited partners common units for shares of common stock Units issued under Dividend Reinvestment and Stock Purchase Plan 5 Directors Deferred compensation plan Cancellation of restricted stock awards Amortization of stock compensation Balance at June 30, 2009 10 The accompanying notes are an integral part of these consolidated financial statements. 6 MACK-CALI REALTY, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization, including related intangibles Amortization of stock compensation Amortization of deferred financing costs and debt discount Equity in (earnings) loss of unconsolidated joint ventures Gain on reduction of other obligations ) Gain on sale of investment in marketable securities ) Distribution of cumulative earnings from unconsolidated joint ventures Changes in operating assets and liabilities: Increase in unbilled rents receivable, net ) ) Decrease (increase) in deferred charges and other assets, net ) Decrease in accounts receivable, net Decrease in accounts payable, accrued expenses and other liabilities ) ) Increase in rents received in advance and security deposits Increase in accrued interest payable ) ) Net cash provided by operating activities $ $ CASH FLOWS FROM INVESTING ACTIVITIES Additions to rental property and related intangibles ) ) Repayments of notes receivable 89 84 Investment in unconsolidated joint ventures ) ) Proceeds from the sale of available for sale securities Distribution in excess of cumulative earnings from unconsolidated joint ventures 81 (Increase) decrease in restricted cash ) Net cash used in investing activities $ ) $ ) CASH FLOWS FROM FINANCING ACTIVITIES Borrowings from revolving credit facility Repayment of revolving credit facility ) ) Proceeds from mortgages Borrowings from Money Market Loans Repayments of Money Market Loans ) Repayment of mortgages, loans payable and other obligations ) ) Repayments of senior unsecured notes ) Payment of financing costs ) Repurchase of common stock ) Proceeds from offering of Common Stock Proceeds from stock options exercised Payment of distributions ) ) Net cash used in financing activities $ ) $ ) Net increase in cash and cash equivalents $ $ Cash and cash equivalents, beginning of period $ $ Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 MACK-CALI REALTY, L.P. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. ORGANIZATION AND BASIS OF PRESENTATION ORGANIZATION Mack-Cali Realty, L.P. a Delaware limited partnership, together with its subsidiaries (collectively, the “Company”), was formed on May 31, 1994 to conduct the business of providing leasing, management, acquisition, development, construction and tenant-related services for its sole general partner, Mack-Cali Realty Corporation (“the Corporation” or “General Partner”).The Company, through its operating divisions and subsidiaries, including the Mack-Cali property-owning partnerships and limited liability companies (collectively, the “Property Partnerships”) is the entity through which all of the General Partner’s operations are conducted. The General Partner is a fully-integrated self-administered, self-managed real estate investment trust (“REIT”). The General Partner controls the Company as its sole general partner and owned an 84.8 percent and 82.1 percent common unit interest in the Company as of June 30, 2009 and December 31, 2008, respectively. As of June 30, 2009, the Company owned or had interests in 295 properties plus developable land (collectively, the “Properties”).The Properties aggregate approximately 33.8 million square feet, which are comprised of 283 buildings, primarily office and office/flex buildings, totaling approximately 33.4 million square feet (which include 26 buildings, primarily office buildings, aggregating approximately 2.8 million square feet owned by unconsolidated joint ventures in which the Company has investment interests), six industrial/warehouse buildings totaling approximately 387,400 square feet, two retail properties totaling approximately 17,300 square feet, a hotel (which is owned by an unconsolidated joint venture in which the Company has an investment interest) and three parcels of land leased to others.The Properties are located in six states in the Northeast, plus the District of Columbia. BASIS OF PRESENTATION The accompanying consolidated financial statements include all accounts of the Company, its majority-owned and/or controlled subsidiaries, and variable interest entities for which the Company has determined itself to be the primary beneficiary, if any.See Note 2: Significant Accounting Policies – Investments in Unconsolidated Joint Ventures for the Company’s treatment of unconsolidated joint venture interests.Intercompany accounts and transactions have been eliminated. The preparation of financial statements in conformity with generally accepted accounting principles (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Pursuant to Statement of Financial Accounting Standards No. 165, Subsequent Events (“FASB No. 165”), subsequent events have been evaluated through July 28, 2009, the date these financial statements were available to be issued. Certain reclassifications have been made to prior period amounts in order to conform with current period presentation. 2. SIGNIFICANT ACCOUNTING POLICIES Rental Property Rental properties are stated at cost less accumulated depreciation and amortization.Costs directly related to the acquisition, development and construction of rental properties are capitalized.Pursuant to the Company’s adoption of FASB No. 141(R), Business Combinations, effective January 1, 2009, acquisition-related costs are expensed as incurred. Capitalized development and construction costs include pre-construction costs essential to the development of the property, development and construction costs, interest, property taxes, insurance, salaries and other project costs incurred during the period of development.Included in total rental property is construction, tenant improvement and development in-progress of $103,913,000 and $143,010,000 (including land of $71,492,000 and $70,709,000) as of June 30, 2009 and December 31, 2008, respectively.Ordinary repairs and maintenance are expensed as incurred; major replacements and betterments, which improve or extend the life of the asset, are capitalized and depreciated over their estimated useful lives.Fully-depreciated assets are removed from the accounts. 8 The Company considers a construction project as substantially completed and held available for occupancy upon the completion of tenant improvements, but no later than one year from cessation of major construction activity (as distinguished from activities such as routine maintenance and cleanup).If portions of a rental project are substantially completed and occupied by tenants, or held available for occupancy, and other portions have not yet reached that stage, the substantially completed portions are accounted for as a separate project.The Company allocates costs incurred between the portions under construction and the portions substantially completed and held available for occupancy, and capitalizes only those costs associated with the portion under construction. Properties are depreciated using the straight-line method over the estimated useful lives of the assets.The estimated useful lives are as follows: Leasehold interests Remaining lease term Buildings and improvements 5 to 40 years Tenant improvements The shorter of the term of the related lease or useful life Furniture, fixtures and equipment 5 to 10 years Upon acquisition of rental property, the Company estimates the fair value of acquired tangible assets, consisting of land, building and improvements, and identified intangible assets and liabilities assumed, generally consisting of the fair value of (i) above and below market leases, (ii) in-place leases and (iii) tenant relationships.The Company allocates the purchase price to the assets acquired and liabilities assumed based on their fair values.The Company records goodwill or a gain on bargain purchase (if any) if the net assets acquired/liabilities assumed exceed the purchase consideration of a transaction.In estimating the fair value of the tangible and intangible assets acquired, the Company considers information obtained about each property as a result of its due diligence and marketing and leasing activities, and utilizes various valuation methods, such as estimated cash flow projections utilizing appropriate discount and capitalization rates, estimates of replacement costs net of depreciation, and available market information.The fair value of the tangible assets of an acquired property considers the value of the property as if it were vacant. Above-market and below-market lease values for acquired properties are recorded based on the present value, (using a discount rate which reflects the risks associated with the leases acquired) of the difference between (i) the contractual amounts to be paid pursuant to each in-place lease and (ii) management’s estimate of fair market lease rates for each corresponding in-place lease, measured over a period equal to the remaining term of the lease for above-market leases and the initial term plus the term of any below-market fixed rate renewal options for below-market leases. The capitalized above-market lease values are amortized as a reduction of base rental revenue over the remaining term of the respective leases, and the capitalized below-market lease values are amortized as an increase to base rental revenue over the remaining initial terms plus the terms of any below-market fixed rate renewal options of the respective leases. Other intangible assets acquired include amounts for in-place lease values and tenant relationship values, which are based on management’s evaluation of the specific characteristics of each tenant’s lease and the Company’s overall relationship with the respective tenant.Factors to be considered by management in its analysis of in-place lease values include an estimate of carrying costs during hypothetical expected lease-up periods considering current market conditions, and costs to execute similar leases.In estimating carrying costs, management includes real estate taxes, insurance and other operating expenses and estimates of lost rentals at market rates during the expected lease-up periods, depending on local market conditions.In estimating costs to execute similar leases, management considers leasing commissions, legal and other related expenses.Characteristics considered by management in valuing tenant relationships include the nature and extent of the Company’s existing business relationships with the tenant, growth prospects for developing new business with the tenant, the tenant’s credit quality and expectations of lease renewals.The value of in-place leases are amortized to expense over the remaining initial terms of the respective leases.The value of tenant relationship intangibles are amortized to expense over the anticipated life of the relationships. 9 On a periodic basis, management assesses whether there are any indicators that the value of the Company’s real estate properties held for use may be impaired.A property’s value is impaired only if management’s estimate of the aggregate future cash flows (undiscounted and without interest charges) to be generated by the property is less than the carrying value of the property.To the extent impairment has occurred, the loss shall be measured as the excess of the carrying amount of the property over the fair value of the property.The Company’s estimates of aggregate future cash flows expected to be generated by each property are based on a number of assumptions that are subject to economic and market uncertainties including, among others, demand for space, competition for tenants, changes in market rental rates, and costs to operate each property.As these factors are difficult to predict and are subject to future events that may alter management’s assumptions, the future cash flows estimated by management in its impairment analyses may not be achieved. Rental Property Held for Sale and Discontinued Operations When assets are identified by management as held for sale, the Company discontinues depreciating the assets and estimates the sales price, net of selling costs, of such assets.If, in management’s opinion, the estimated net sales price of the assets which have been identified as held for sale is less than the net book value of the assets, a valuation allowance is established.Properties identified as held for sale and/or sold are presented in discontinued operations for all periods presented. If circumstances arise that previously were considered unlikely and, as a result, the Company decides not to sell a property previously classified as held for sale, the property is reclassified as held and used.A property that is reclassified is measured and recorded individually at the lower of (a) its carrying amount before the property was classified as held for sale, adjusted for any depreciation (amortization) expense that would have been recognized had the property been continuously classified as held and used, or (b) the fair value at the date of the subsequent decision not to sell. Investments in Unconsolidated Joint Ventures The Company accounts for its investments in unconsolidated joint ventures under the equity method of accounting pursuantto Financial Accounting Standards Board (“FASB”) Interpretation No. 46 (revised December 2003), Consolidation of Variable Interest Entities (“FIN 46”), and EITFIssue No. 04-5,Determining Whether a General Partner, or the General Partners as a Group, Controls a Limited Partnership or Similar Entity When the Limited Partners Have Certain Rights.These investments are recorded initially at cost, as Investments in Unconsolidated Joint Ventures, and subsequently adjusted for equity in earnings and cash contributions and distributions FIN 46 provides guidance on the identification of entities for which control is achieved through means other than voting rights (“variable interest entities” or “VIEs”) and the determination of which business enterprise, if any, should consolidate the VIE (the “primary beneficiary”).Generally, FIN 46 applies when either (1) the equity investors (if any) lack one or more of the essential characteristics of a controlling financial interest, (2) the equity investment at risk is insufficient to finance that entity’s activities without additional subordinated financial support or (3) the equity investors have voting rights that are not proportionate to their economic interests and the activities of the entity involve or are conducted on behalf of an investor with a disproportionately small voting interest. 10 On a periodic basis, management assesses whether there are any indicators that the value of the Company’s investments in unconsolidated joint ventures may be impaired.An investment is impaired only if management’s estimate of the value of the investment is less than the carrying value of the investment, and such decline in value is deemed to be other than temporary.To the extent impairment has occurred, the loss shall be measured as the excess of the carrying amount of the investment over the value of the investment.The Company’s estimates of value for each investment (particularly in commercial real estate joint ventures) are based on a number of assumptions that are subject to economic and market uncertainties including, among others, demand for space, competition for tenants, changes in market rental rates, and operating costs.As these factors are difficult to predict and are subject to future events that may alter management’s assumptions, the values estimated by management in its impairment analyses may not be realized. See Note 4: Investments in Unconsolidated Joint Ventures. Cash and Cash Equivalents All highly liquid investments with a maturity of three months or less when purchased are considered to be cash equivalents. Marketable Securities The Company classifies its marketable securities (if any) among three categories: held-to-maturity, trading and available-for-sale.Unrealized holding gains and losses relating to available-for-sale securities are excluded from earnings and reported as other comprehensive income (loss) in equity until realized.A decline in the market value of any marketable security below cost that is deemed to be other than temporary results in a reduction in the carrying amount to fair value.Any impairment would be charged to earnings and a new cost basis for the security established. The fair value of the marketable securities was determined using level I inputs under FAS 157.Level I inputs represent quoted prices available in an active market for identical investments as of the reporting date. The Company received approximately $65,000 in dividend income from its holdings in marketable securities during the three and six months ended June 30, 2008.The Company disposed of its marketable securities in April 2008 for aggregate net proceeds of approximately $5.4 million and realized a gain of $471,000. Deferred Financing Costs Costs incurred in obtaining financing are capitalized and amortized on a straight-line basis, which approximates the effective interest method, over the term of the related indebtedness.Amortization of such costs is included in interest expense and was $636,000 and $708,000 for the three months ended June 30, 2009 and 2008, respectively, and $1,343,000 and $1,416,000 for the six months ended June 30, 2009 and 2008, respectively. Deferred Leasing Costs Costs incurred in connection with leases are capitalized and amortized on a straight-line basis over the terms of the related leases and included in depreciation and amortization.Unamortized deferred leasing costs are charged to amortization expense upon early termination of the lease.Certain employees of the Corporation are compensated for providing leasing services to the Properties.The portion of such compensation, which is capitalized and amortized, approximated $940,000 and $910,000 for the three months ended June 30, 2009 and 2008, respectively, and $1,800,000 and $1,654,000 for the six months ended June 30, 2009 and 2008, respectively. 11 Derivative Instruments The Company measures derivative instruments (if any), including certain derivative instruments embedded in other contracts, at fair value and records them as an asset or liability, depending on the Company’s rights or obligations under the applicable derivative contract.For derivatives designated and qualifying as fair value hedges, the changes in the fair value of both the derivative instrument and the hedged item are recorded in earnings.For derivatives designated as cash flow hedges, the effective portions of the derivative are reported in other comprehensive income (“OCI”) and are subsequently reclassified into earnings when the hedged item affects earnings.Changes in fair value of derivative instruments not designated as hedging and ineffective portions of hedges are recognized in earnings in the affected period. Revenue Recognition Base rental revenue is recognized on a straight-line basis over the terms of the respective leases. Unbilled rents receivable represents the amount by which straight-line rental revenue exceeds rents currently billed in accordance with the lease agreements.Above-market and below-market lease values for acquired properties are recorded based on the present value (using a discount rate which reflects the risks associated with the leases acquired) of the difference between (i) the contractual amounts to be paid pursuant to each in-place lease and (ii) management’s estimate of fair market lease rates for each corresponding in-place lease, measured over a period equal to the remaining term of the lease for above-market leases and the initial term plus the term of any below-market fixed-rate renewal options for below-market leases.The capitalized above-market lease values for acquired properties are amortized as a reduction of base rental revenue over the remaining term of the respective leases, and the capitalized below-market lease values are amortized as an increase to base rental revenue over the remaining initial terms plus the terms of any below-market fixed-rate renewal options of the respective leases.Escalations and recoveries from tenants are received from tenants for certain costs as provided in the lease agreements.These costs generally include real estate taxes, utilities, insurance, common area maintenance and other recoverable costs.See Note 13: Tenant Leases.Construction services revenue includes fees earned and reimbursements received by the Company for providing construction management and general contractor services to clients.Construction services revenue is recognized on the percentage of completion method.Using this method, profits are recorded on the basis of estimates of the overall profit and percentage of completion of individual contracts.A portion of the estimated profits is accrued based upon estimates of the percentage of completion of the construction contract.This revenue recognition method involves inherent risks relating to profit and cost estimates.Real estate services revenue includes property management, facilities management, leasing commission fees and other services, and payroll and related costs reimbursed from clients.Other income includes income from parking spaces leased to tenants, income from tenants for additional services arranged for by the Company and income from tenants for early lease terminations. Allowance for Doubtful Accounts Management periodically performs a detailed review of amounts due from tenants and clients to determine if accounts receivable balances are impaired based on factors affecting the collectibility of those balances.Management’s estimate of the allowance for doubtful accounts requires management to exercise significant judgment about the timing, frequency and severity of collection losses, which affects the allowance and net income. Income and Other Taxes The Company is a partnership, and, as a result, all income and losses of the partnership are allocated to the partners for inclusion in their respective tax returns. Accordingly, no provision or benefit for income taxes has been made in the accompanying financial statements. 12 Certain of the Company’s corporate subsidiaries are taxable REIT subsidiaries (each a “TRS”).In general, a TRS may perform additional services for tenants of the Company and generally may engage in any real estate or non-real estate related business (except for the operation or management of health care facilities or lodging facilities or the providing to any person, under a franchise, license or otherwise, rights to any brand name under which any lodging facility or health care facility is operated).A TRS is subject to corporate federal income tax.If the Corporation fails to qualify as a REIT in any taxable year, the Corporation will be subject to federal income tax (including any applicable alternative minimum tax) on its taxable income at regular corporate tax rates.The Corporation is subject to certain state and local taxes. The Corporation adopted the provisions of FASB Interpretation No. 48 (“FIN 48”), Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109 (“FAS No. 109”) on January 1, 2007.As a result of the implementation of FIN 48, the Corporation recognized no material adjustments regarding its tax accounting treatment.The Corporation expects to recognize interest and penalties related to uncertain tax positions, if any, as income tax expense, which is included in general and administrative expense. Earnings Per Unit The Company presents both basic and diluted earnings per unit (“EPU”).Basic EPU excludes dilution and is computed by dividing net income available to common unitholders by the weighted average number of units outstanding for the period.Diluted EPU reflects the potential dilution that could occur if securities or other contracts to issue common units were exercised or converted into common units, where such exercise or conversion would result in a lower EPU amount. Distributions Payable The distributions payable at June 30, 2009 represents distributions payable to preferred unitholders (10,000 Series C preferred units) and common unitholders (92,359,442 common units), for all such holders of record as of July 6, 2009 with respect to the second quarter 2009.The second quarter Series C unit distributions of $50.00 per preferred unit, and common unit distributions of $0.45 per common unit were approved by the Corporation’s Board of Directors on June 2, 2009.The common unit distributions payable were paid on July 10, 2009.The preferred unit distributions payable were paid on July 15, 2009. The distributions payable at December 31, 2008 represents dividends payable to preferred unitholders (10,000 Series C preferred units) and common unitholders (80,857,495 common units) for all such holders of record as of January 4, 2009 with respect to the fourth quarter 2008.The fourth quarter 2008 Series C unit distributions of $50.00 per preferred unit and common unit distributions of $0.64 per common unit were approved by the Corporation’s Board of Directors on December 9, 2008.The common unit distributions payable were paid on January 12, 2009.The preferred unit distributions payable were paid on January 15, 2009. Costs Incurred For Stock Issuances Costs incurred in connection with the Corporation’s stock issuances are reflected as a reduction of General Partners’ capital. Stock Compensation The Company accounts for stock options and restricted stock awards granted prior to 2002 using the intrinsic value method prescribed in Accounting Principles Board Opinion No. 25,“Accounting for Stock Issued to Employees,” and related Interpretations (“APB No. 25”).Under APB No. 25, compensation cost for stock options is measured as the excess, if any, of the quoted market price of the Corporation’s stock at the date of grant over the exercise price of the option granted.Compensation cost for stock options is recognized ratably over the vesting period.The Corporation’s policy is to grant options with an exercise price equal to the quoted closing market price of the Corporation’s stock on the business day preceding the grant date.Accordingly, no compensation cost has been recognized under the Corporation’s stock option plans for the granting of stock options made prior to 2002.Restricted stock awards granted prior to 2002 are valued at the vesting dates of such awards with compensation cost for such awards recognized ratably over the vesting period. 13 In 2002, the Company adopted the provisions of FASB No. 123, and in 2006, the Company adopted the provisions of FASB No. 123(R), which did not have a material effect on the Company’s financial position and results of operations.These provisions require that the estimated fair value of restricted stock (“Restricted Stock Awards”) and stock options at the grant date be amortized ratably into expense over the appropriate vesting period.The Company recorded stock expense of $517,000 and $715,000 for the three months ended June 30, 2009 and 2008, respectively, and $1,034,000 and $1,420,000 for the six months ended June 30, 2009 and 2008, respectively. Other Comprehensive Income Other comprehensive income (loss) includes items that are recorded in equity, such as unrealized holding gains or losses on marketable securities available for sale. 3. REAL ESTATE TRANSACTION On March 1, 2009, the Company placed in service a 250,000 square-foot, class A office building, which is fully leased by Wyndham Worldwide for 15 years.The building is located in the Mack-Cali Business Campus in Parsippany, New Jersey. On April 29, 2009, the Company acquired SL Green’s interests in the Mack-Green-Gale LLC (“Mack-Green”) and 55 Corporate Partners, LLC (“55 Corporate”) joint ventures (the “SL Green Transactions”) for $5 million.As a result, the Company owns 100 percent of Mack-Green and 55 Corporate.
